Per Curiam.
The result of this writ of error shows the folly of a suitor’s attempt to manage his own cause. Had the points ruled below been brought before us on exceptions regularly taken, which any lawyer would have known to be necessary, the judgment must have been reversed; for it is certain that supervisors of the highways have no authority to re-locate a road, in order to place it on what might be supposed its recorded site. The authority, under an order to open, is exhausted by the action of those to whom it is directed, and cannot be resumed. The road, once laid, cannot be altered, except by a new and an original proceeding, according to the road law. Any other doctrine would clothe the supervisors with arbitrary power, and work infinite mischief in the old counties, where the actual site scarcely ever corresponds with the courses and distances of the survey. Neither have supervisors authority, on the ground of sudden necessity, to open a route for the public, whatever may be the rights of individuals, through private property, till a road can be regularly laid out. Without an order of the Quarter Sessions, these officers have no more authority to *308open a new road, or correct errors in the opening of an old one, than have their fellow citizens. The defendants, therefore, undoubtedly committed a trespass in taking down the plaintiff’s fence; but as he took no exception to the direction at the trial, and it was too late to do so on the following day, it is not in our power to relieve him.
Judgment affirmed.